COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §

                                                 §               No. 08-08-00302-CV
 IN RE: ALBERT OCEGUEDA,
                                                 §         AN ORIGINAL PROCEEDING
                 Relator.
                                                 §                 IN MANDAMUS

                                                 §

                                                 §


                                 MEMORANDUM OPINION

       Relator, Albert Ocegueda, asks this Court to issue a writ of mandamus against the Honorable

Carl Pendergrass, sitting by assignment in the 346th District Court of El Paso County, to vacate his

order nullifying a prior order of expungement. We grant mandamus relief only when “the trial court

has clearly abused its discretion and the relator lacks an adequate appellate remedy.” In re Team

Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding). Mandamus is not appropriate

when the relator’s grievance may be addressed by remedies such as a normal appeal. See Walker v.

Packer, 827 S.W .2d 833, 840 (Tex. 1992). Based on the record before us, we are unable to

conclude that Relator is entitled to mandamus relief as the matters raised in his writ of mandamus

were addressed on direct appeal. See In the Matter of the Expunction of Alberto Ocegueda, aka,

Alberto Osegueda, No. 08-08-00283-CV, — WL — (Tex. App.–El Paso Jan. 13, 2010, no pet. h.).

Accordingly, we deny mandamus relief. See TEX . R. APP . P. 52.8(a).



                                              GUADALUPE RIVERA, Justice
January 13, 2010

Before Chew, C.J., McClure, and Rivera, JJ.